UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6185


JULIAN E. ROCHESTER, a/k/a Julian Edward Rochester,

                Petitioner - Appellant,

          v.

MCKITHER BODISON, Warden of Lieber Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:09-cv-00217-HMH-RSC)


Submitted:   April 24, 2009                 Decided:   March 18, 2010


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian E. Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian       E.   Rochester          seeks    to    appeal           the   district

court’s    order    denying     relief       on    his    28    U.S.C.          § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a    substantial         showing          of    the        denial     of      a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)             (2006).          A

prisoner     satisfies         this        standard       by        demonstrating              that

reasonable    jurists         would    find       that    any        assessment           of     the

constitutional      claims      by    the    district      court           is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have    independently         reviewed       the     record          and        conclude       that

Rochester has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     The

motions to compel and for copies of documents are denied.                                         We

dispense     with    oral      argument       because          the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED

                                             2